DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/22 has been entered.
 
Claim Interpretation
	Regarding claim 1, the examiner interprets the following limitation: “the attachment member being connectable to a mounting surface via a suction force such that a perimeter seal is formed between the attachment member and the mounting surface” as a functional limitation meaning the attachment member is configured to or capable of being connected to a mounting surface.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Prommel 2016/0068325 in view of Kumar 2018/0343826.

Regarding claim 1, Prommel discloses a holder (Figs 1 & 3, #10) capable of being used for cleaning products comprising:

a body (Fig 3, #10) having a plurality of walls (Fig 3, #12, #14 , #16 & #18) defining a recess area (Fig 3, #0), the recess area (Fig 3, #0) having a bottom surface (annotated Fig 3 below) (areas between the ribs), one of the plurality of walls (Fig 3, #18)  having a drain (Figs 1 & 3, #36) formed thereon, the drain (Figs 1 & 3, #36) configured to be in fluid communication with the bottom surface (annotated Fig 3 below) (areas between the ribs).



    PNG
    media_image1.png
    1095
    1475
    media_image1.png
    Greyscale



Prommel has been discussed above but does not explicitly teach an attachment member affixed to the body, the attachment member having a cupped shape for forming a sealing engagement with a mounting surface via suction force; and a tab extending from the attachment member, the tab being movable to break said suction force. 


Kumar discloses a holder (Figs 1 & 6, #100) comprising a body (Figs 1 & 6, #100) having a bottom and an attachment member (Figs 1 & 6, #30 & #20) affixed to a bottom of the body (Fig 1, #100) [0031], the attachment member (Figs 1 & 6, #30 & #20) having a cupped shape (Fig 6, #20) for forming a sealing engagement with a mounting surface via suction force [0029]; and a tab (Fig 1, #22) extending from the attachment member (Figs 1 & 6, #30 & #20), the tab (Fig 1, #22) being movable to break said suction force [0029]. 


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach an attachment member (Kumar, Figs 1 & 6, #30 & #20) to the bottom of the holder (Prommel, Figs 1 & 3, #10) of Prommel in order to secure the holder (Prommel, Figs 1 & 3, #10) of Prommel to a mounting surface by suction as taught by Kumar.  


Regarding claim 5, modified Prommel discloses the holder further comprising at least one bracket (Prommel, annotated Fig 3 above) coupled to the body (Prommel, Fig 3, #10)(For clarification, the applicant’s claims and specification are very broad regarding the bracket. For example the applicant’s bracket #40 appear to be dividers, therefore the ribs of Prommel can be considered to be brackets (Prommel, annotated Fig 3 above) since they divide the bottom surface (Prommel, annotated Fig 3 above) into sections).

Regarding claim 6, modified Prommel discloses the holder wherein the at least one bracket (Prommel, annotated Fig 3 above) includes a plurality of brackets.


Regarding claim 9, modified Prommel discloses the holder wherein the attachment member (Kumar, Figs 1 & 6, #30 & #20)  includes a bottom surface (Kumar, bottom surface of #30) that is recessed relative to a center area such that an edge of the bottom surface (Kumar, bottom surface of #30) extends about a periphery of the body (Prommel, Figs 1 & 3, #10).



Regarding claim 10, modified Prommel discloses the holder wherein the attachment member (Kumar, Figs 1 & 6, #30 & #20) is configured to or capable of  deflecting the edge when the holder (Prommel, Fig 3, #10) is pressed onto the mounting surface and generate the suction between the attachment member (Kumar, Figs 1 & 6, #30 & #20) and the mounting surface.

Regarding claim 11, modified Prommel discloses the holder wherein the attachment member (Kumar, Figs 1 & 6, #30 & #20) is made from a rubber, an elastomer, or a plastic material (Kumar, [0028]).

Regarding claim 12, modified Prommel discloses the holder wherein the drain (Prommel, Fig 1 & 3, #36) includes a curved trough portion (Prommel, annotated Fig 3 below) that curves in a direction away from a top of the holder (Prommel, Fig 3, #10).


    PNG
    media_image2.png
    544
    779
    media_image2.png
    Greyscale


Regarding claim 13, modified Prommel discloses the holder wherein the trough portion (Prommel, annotated Fig 3 above) includes an edge that is arranged to be or configured to positioned equal to or vertically offset below an edge of a counter surface that the holder is installed.

Regarding claim 15, modified Prommel discloses the holder (Prommel, Fig 3, #10) wherein the drain (Prommel, Fig 3, #36) is centrally disposed on the body (Prommel, Fig 3, #10).

Regarding claim 16, modified Prommel discloses a holder (Prommel, Figs 1 & 3, #10) capable of being used for cleaning products comprising:

a body (Prommel, Fig 3, #10) having a plurality of walls (Prommel, Fig 3, #12, #14 , #16 & #18) defining a recess area (Prommel, Fig 3, #0), the recess area (Prommel,Fig 3, #0) having a bottom surface (Prommel, annotated Fig 3 above) (areas between the ribs), one of the plurality of walls (Prommel, Fig 3, #18)  having a drain (Prommel, Figs 1 & 3, #36) formed thereon, the drain (Prommel, Figs 1 & 3, #36) configured to be in fluid communication with the bottom surface (Prommel, annotated Fig 3 above) (areas between the ribs); and a suction member (Kumar, Figs 1 & 6, #30 & #20) affixed to a bottom surface of the body  (Prommel, Fig 3, #10) for forming a seal with a mounting surface (Kumar, [0029]).  


Regarding claim 1, in a second interpretation, Prommel discloses a holder (Fig 3, #10) capable of being used for cleaning products comprising:

a body (Fig 3, #10) having a plurality of walls (Fig 3, #12, #14 , #16 & #18) defining a recess area (Fig 3, #0), the recess area (Fig 3, #0) having a bottom surface (annotated Fig 3 below) (ribs), one of the plurality of walls (Fig 3, #18)  having a drain (Figs 1 & 3, #36) formed thereon, the drain (Figs 1 & 3, #36) configured to be in fluid communication with the bottom surface (annotated Fig 3 below) (ribs).

    PNG
    media_image3.png
    897
    1292
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    556
    866
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    608
    930
    media_image5.png
    Greyscale

Prommel has been discussed above but does not explicitly teach an attachment member affixed to the body, the attachment member having a cupped shape for forming a sealing engagement with a mounting surface via suction force; and a tab extending from the attachment member, the tab being movable to break said suction force. 

Kumar discloses a holder (Figs 1 & 6, #100) comprising a body (Figs 1 & 6, #100) having a bottom and an attachment member (Figs 1 & 6, #30 & #20) affixed to a bottom of the body (Fig 1, #100) [0031], the attachment member (Figs 1 & 6, #30 & #20) having a cupped shape (Fig 6, #20) for forming a sealing engagement with a mounting surface via suction force [0029]; and a tab (Fig 1, #22) extending from the attachment member (Figs 1 & 6, #30 & #20), the tab (Fig 1, #22) being movable to break said suction force [0029]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach an attachment member (Kumar, Figs 1 & 6, #30 & #20) to the bottom of the holder (Prommel, Figs 1 & 3, #10) of Prommel in order to secure the holder (Prommel, Figs 1 & 3, #10) of Prommel to a mounting surface by suction as taught by Kumar.  


Regarding claim 2, in the second interpretation, modified Prommel discloses the holder wherein the bottom surface (Prommel, annotated Fig 3 above) includes a first portion (Prommel, annotated Fig 3 above) and an opposing second portion (Prommel, annotated Fig 3 above) with a trough (Prommel, annotated Fig 3 above) disposed therebetween, the trough (Prommel, annotated Fig 3 above) being in fluid communication with the drain (Prommel, Figs 1 & 3, #36).


Regarding claim 3, in the second interpretation, modified Prommel discloses the holder wherein the bottom surface (Prommel, annotated Fig 3 above) is angled (i.e. 90 degrees) to communicate fluid into the trough (Prommel, annotated Fig 3 above).

Regarding claim 9, in the second interpretation, modified Prommel discloses the holder wherein the attachment member (Kumar, Figs 1 & 6, #30 & #20) includes a bottom surface (Kumar, bottom surface of #30) that is recessed relative to a center area such that an edge of the bottom surface (Kumar, bottom surface of #30) extends about a periphery of the body (Prommel, Fig 1, #10).



Regarding claim 10, in the second interpretation, modified Prommel discloses the holder wherein the attachment member (Kumar, Figs 1 & 6, #30 & #20) is configured to or capable of deflecting the edge when the holder (Prommel, Fig 3, #10) is pressed onto a mounting surface and generate a suction between the attachment member (Kumar, Figs 1 & 6, #30 & #20) and the mounting surface.

Regarding claim 11, in the second interpretation, modified Prommel discloses the holder wherein the attachment member (Kumar, Figs 1 & 6, #30 & #20) is made from a rubber, an elastomer, or a plastic material (Kumar, [0028]).

Regarding claim 12, in the second interpretation, modified Prommel discloses the holder wherein the drain (Prommel, Fig 1 & 3, #36) includes a curved trough portion (Prommel, annotated Fig 3 below) that curves in a direction away from a top of the holder (Prommel, Fig 3, #10).


    PNG
    media_image6.png
    525
    820
    media_image6.png
    Greyscale


Regarding claim 13, in the second interpretation, modified Prommel discloses the holder wherein the trough portion (Prommel, annotated Fig 3 above) includes an edge that is arranged to be or configured to positioned equal to or vertically offset below an edge of a counter surface that the holder is installed.

Regarding claim 14, in the second interpretation, modified Prommel discloses the holder wherein the bottom surface (Prommel, annotated Fig 3 above) (ribs) includes a plurality ribs shaped to direct fluid towards the drain (Prommel, Fig 3, #36).

Regarding claim 15, in the second interpretation, modified Prommel discloses the holder (Prommel, Fig 3, #10) wherein the drain (Prommel, Fig 3, #36) is centrally disposed on the body (Prommel, Fig 3, #10).

Regarding claim 16, in the second interpretation, modified Prommel discloses 
a holder (Prommel, Fig 3, #10) capable of being used for cleaning products comprising:
a body (Prommel, Fig 3, #10) having a plurality of walls (Prommel, Fig 3, #12, #14 , #16 & #18) defining a recess area (Prommel, Fig 3, #0), the recess area (Prommel, Fig 3, #0) having a bottom surface (Prommel, annotated Fig 3 above) (ribs), one of the plurality of walls (Prommel, Fig 3, #18)  having a drain (Prommel, Figs 1 & 3, #36) formed thereon, the drain (Prommel, Figs 1 & 3, #36) configured to be in fluid communication with the bottom surface (Prommel, annotated Fig 3 above) (ribs); 
and a suction member (Kumar, Figs 1 & 6, #30 & #20) affixed to a bottom surface of the body  (Prommel, Fig 3, #10) for forming a seal with a mounting surface (Kumar, [0029]).


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Prommel 2016/0068325; Kumar 2018/0343826; and Yang 2009/0211994 and further in view of Schmidt 2007/0090063.

Regarding claim 3, in another interpretation, modified Prommel has been discussed above but does not explicitly teach wherein the bottom surface is angled to
communicate fluid into the trough.

Schmidt discloses a holder (Fig 1, #10) wherein comprising a  bottom surface (annotated Fig 1 below) (Fig 1, #20) that is angled to communicate fluid into the trough (annotated Fig 1 below).

    PNG
    media_image7.png
    714
    1128
    media_image7.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to angle the bottom surface (Prommel, annotated Fig 3 above) as taught by Schmidt in order to make the base more aesthetically appealing. Further the substitution of one known hold bottom design for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Additionally, such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.

Regarding claim 4, modified Prommel has been discussed above but does not explicitly teach a holder wherein each of the first portion and second portion are angled about 1 degree relative to a horizontal counter surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to angle the first portion (Schmidt, annotated Fig 1 above) and second portion (Schmidt, annotated Fig 1 above) of the bottom surface of modified Prommel at 1 degree relative to a horizontal counter surface because such a modification would have involved a mere change in the degree of the angle of a component.  Optimizing the angle based on suitability for the intended purpose is generally recognized as being within the level of ordinary skill in the art. 


Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Prommel 2016/0068325 and Kumar 2018/0343826; and further in view of Yang 2009/0211994.

Regarding claim 5, 6, and 8, in the second interpretation, modified Prommel has been discussed above but does not explicitly teach a holder further comprising at least one bracket coupled to the body (claim 5); wherein the at least one bracket includes a
plurality of brackets (claim 6); wherein the at least one bracket is made from stainless steel (claim 8).

Yang discloses a holder (Fig 1, #12) comprising a body (Fig 1, #12), a bottom surface (Fig 2, #26), and at least one bracket (annotated Fig 1 below)(#32) coupled to the body (Fig 1, #12) (claim 5); wherein the at least one bracket (annotated Fig 1 below) (#32) includes a plurality of brackets (annotated Fig 1 below) (#32)  (claim 6); wherein the at least one bracket (annotated Fig 1 below) (#32) is made from stainless steel [0041] [0037] (claim 8).


    PNG
    media_image8.png
    758
    1208
    media_image8.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place brackets (Yang, annotated Fig 1 above)(Yang, #32) on top of the bottom surface (Prommel, annotated Fig 3 above) of modified Prommel in order to support plates and other kitchenware items (Yang, [0037]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Prommel 2016/0068325; Kumar 2018/0343826; and Yang 2009/0211994 and further in view of Czalkiewicz 2012/0217212.

Regarding claim 7, modified Prommel discloses the holder wherein the at least one bracket (Yang, annotated Fig 1 above) has a length substantially perpendicular to a longitudinal direction (Prommel, annotated Fig 3 above) of the body (Prommel, Fig 3, #10).

Modified Prommel has been discussed above but does not explicitly teach the holder wherein the at least one bracket is a tube.

Czalkiewicz teaches that it is old and well known in the art for at least one bracket (Fig 3, #68a) to be a tube [0037].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the least one bracket (Yang, annotated Fig 1 above) of modified Prommel from a tube as taught by Czalkiewicz 
because the substitution of one known divider material (i.e. solid rod or tube/hollow rod) for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Response to Arguments
Applicant's arguments filed on 11/04/22 with respect to all claims have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN K BARNETT/Primary Examiner, Art Unit 3631